Exhibit 10.1

January 8, 2009

Howard Malovany

1771 Princeton Court

Lake Forest, Illinois 60045

Dear Howard,

It is my pleasure to extend this offer to you for the position of Vice
President, General Counsel, located in Waterbury, Vermont. In this capacity, you
will report directly to me and be part of our Enterprise Leadership Team. We
anticipate your first day of employment to be on February 9, 2009.

Your compensation is comprised of an annual base salary of $310,000, paid in
bi-weekly increments. You will also be entitled to participate in the Green
Mountain Coffee Roasters, Inc. Senior Executive Officer Short-Term Incentive
Plan (the “STIP”). Your target bonus for FY09 will equal 50% of your base
salary. Your target bonus for subsequent years will be determined annually by a
subcommittee of outside members of Green Mountain Coffee Roasters, Inc.’s board
of directors. Your annual performance metrics under the STIP will be mutually
agreed upon and will be based on specific financial and individual targets,
determined in accordance with the terms of the STIP. You will be eligible to
participate in the STIP on a pro-rata basis for FY09. Bonuses under the STIP
shall be subject to and payable in accordance with the terms set forth in the
STIP.

Additionally, you will be eligible to participate in the Green Mountain Coffee
Roasters, Inc. 2006 Incentive Plan, as amended (the “2006 Plan”) with a target
of 80% of your base salary. Awards under this plan are paid out in a combination
of equity (stock options and/or restricted stock) and/or cash. You will be
eligible to participate in the 2006 Plan for FY10 subject to the 2006 Plan’s
terms and limitations. Plan documents for both the STIP and 2006 Plan have been
sent to you under separate cover.

As an inducement to your accepting this position, and subject only to approval
by the Board of Directors (the “Board”), on or promptly following your first day
of employment, you will be granted an option to purchase 35,000 shares of Green
Mountain Coffee Roasters, Inc. common stock at the market value as of the close
of business on the date of grant (the “Inducement Option”). The Inducement
Option is a non-qualified option and will vest ratably over 4 years at 25% a
year. The Inducement Option, and any other options or other equity that you may
receive during your employment shall be subject to any applicable stock option
plan, option certificate and shareholder and/or option holder agreements and
other restrictions and limitations generally applicable to equity held by our
executives or otherwise required by law. You will only be eligible to receive
stock options or other equity, as expressly provided in this letter or as
otherwise expressly authorized by the Board. Prior to issuing the Inducement
Option or any other equity to you, we may require that you provide reasonable
representations regarding your sophistication, investment intent and other such
matters.



--------------------------------------------------------------------------------

You are also eligible for a one time sign-on bonus of $25,000 (gross) to be paid
to you in the first payroll of your employment. Should you leave the company,
voluntarily, within six months of your date of hire, you must reimburse the sign
on bonus to GMCR on a prorated basis.

GMCR will reimburse you for the reasonable and customary moving expenses
incurred in moving your household to Vermont, including lease breakage costs and
temporary housing in an amount not to exceed $75,000 (substantiated with
receipts).

You will be eligible to participate in all benefit programs offered to our
executives generally from time to time in accordance with plan terms. Our
benefits offerings currently include health, dental, vision and life insurance,
a flexible spending plan, 401(k) and an Employee Stock Purchase Plan. You will
be eligible for medical benefits the first of the month following 30 days of
employment. Kathy Brooks would be happy to answer any additional questions you
might have regarding your benefits. A full benefits information packet will be
sent under separate cover.

Subject only to Board approval, you will also be designated a Participant in the
Green Mountain Coffee Roasters, Inc. 2008 Change-In-Control Severance Benefit
Plan (the “CIC Plan”). The CIC Plan provides certain severance benefits in
connection with a qualifying termination during the three months preceding and
the twelve months following a change in control as defined in the CIC Plan (a
“Change in Control Period”). A copy of the CIC Plan is enclosed.

While we look forward to a mutually beneficial employment relationship, either
you or we may end your employment at any time upon notice to the other. If we
terminate your employment outside of a Change in Control Period for any reason
other than gross misconduct, you will be eligible to receive the “Severance
Benefits,” as defined below.

For purposes of this letter agreement, “Severance Benefits” means the following:
(A) twelve (12) months of base salary continuation as severance; (B) continued
contributions by the Company to the premium cost of your participation in the
Company’s group medical and dental plans under the federal law known as “COBRA”
at the same rate the Company was contributing to the premium cost of such
coverage immediately prior to your termination, subject to your timely election
to continue such participation for yourself and your eligible dependents and to
your payment of any employee contribution to the premium cost of such
participation applicable to you immediately prior to termination by withholding
from your severance payments, until the earlier of 12 months from the
termination of your employment and the date you become eligible for coverage
under the medical and/or dental plan of another employer; and (C) a pro-rata
portion of the bonus you would have earned under the STIP, if any, for the
fiscal year in which termination occurs calculated by multiplying the bonus you
would have received had your employment continued until the end of such fiscal
year by a fraction, the numerator of which is the number of calendar days from
the first day of the fiscal year (or the first day of the applicable portion of
such year) through the date of termination and the denominator of which is the
number of calendar days in the fiscal year (or applicable portion of such year),
which shall be paid at the time bonuses for the fiscal year in which the
termination occurs are paid to other STIP participants generally, provided that
any payment under this clause (C) shall be subject to and payable in accordance
with the terms set forth in the STIP.

 

2



--------------------------------------------------------------------------------

To receive the Severance Benefits, you will be required to sign and return to us
a general release of claims in a form we will provide within 5 business days
following such termination of employment (the “Release”). The Company will
provide you with a period to sign the Release that is at least as long as the
time period required by law to render it fully effective, but that period shall
not exceed forty-five (45) days. You must deliver the Release to us within 2
business days after you sign it. Your salary continuation will begin on the next
regular pay date that is up to seven (7) days later than the expiration of any
period of revocation that we must provide you to render the Release fully
effective, provided that you do not revoke it, and provided that your salary
continuation shall begin no later than fourteen (14) business days following
your delivery of the Release to the Company. The first payment will be
retroactive to the date of termination.

To qualify as an “involuntary separation” a termination by the Company of your
employment must constitute an involuntary “separation from service” (as defined
at Section 1.409A-1(h) of the Treasury Regulations) from the Company and from
all other corporations and trades or businesses, if any, that would be treated
as a single “service recipient” with the Company under Section 1.409A-1(h)(3) of
the Treasury Regulations. If at the time of your separation from service you are
a specified employee as hereinafter defined, any and all amounts payable in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Code, as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six months following such separation from service, shall instead be paid on the
date that follows the date of such separation from service by six (6) months.
For purposes of the preceding sentence, the term “specified employee” means an
individual who is determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A of the Code.

This offer and your right to accept it are expressly conditioned upon your
compliance with the requirements of the Immigration and Reform and Control Act
of 1986, your successful completion of the pre-employment physical. All payments
made to you pursuant to this letter will be payable in accordance with our
general payroll practices and subject to all applicable withholdings and
deductions.

Howard, I look forward to working with you and am very pleased that you will be
joining the Green Mountain Coffee Roasters team. I am confident that with your
leadership we can be even more successful.

If you have any questions, please contact Kathy Brooks at 802-882-2101.

 

Sincerely,

/s/ Larry Blanford

Larry Blanford Chief Executive Officer

 

3